Cole, Judge:
This appeal for reappraisement of four coils of steel wire rope of different diameters is before me on a motion for dismissal, plaintiff urging such disposition on the ground there was no proper designation and examination of the merchandise within the requirements of section 499 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1499).
No proof, either oral testimony or documentary evidence, was offered to support the motion, plaintiff relying entirely upon the official papers. An examination thereof discloses nothing to disturb the presumptively correct official appraisement, section 501 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1501).
The motion to dismiss is denied. Since there is nothing herein to show values different from the appraised values, the latter are therefore held to be correct for the steel wire rope in question. Judgment will be rendered accordingly.